Citation Nr: 0006781	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  94-27 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected hepatitis, type B.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


REMAND

The veteran served on active duty from December 1941 to 
November 1945.

In a September 1992 decision, the Board of Veterans' Appeals 
(Board) granted service connection for residuals of 
hepatitis, type B.  The RO, effectuating the Board's 
determination in October 1992, assigned a noncompensable 
evaluation for the disability.  In December 1992 the veteran 
disagreed with the rating and in December 1993 the RO denied 
entitlement to an increased evaluation.  Thereafter, the 
veteran perfected a timely appeal.

In August 1996, the Board remanded the matter for further 
evidentiary development.  Upon completion of the additional 
development, the case was returned to the Board for 
adjudication.  In January 1998, the Board denied entitlement 
to an increased evaluation for hepatitis, type B.  The 
veteran thereafter appealed to the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals).  

In November 1998, the Office of General Counsel for VA and 
the veteran, through his attorney, filed a Joint Motion to 
Vacate and Remand and To Stay Further Proceedings.  In an 
Order dated December 11, 1998, the Court granted the parties' 
motion and vacated the January 1998 decision by the Board.  
The case was remanded to the Board for compliance with the 
directives stipulated in the motion.

In the December 1998 joint motion, the parties argued that 
the Board, in evaluating the assignment of a rating to the 
Hepatis B disability, did not comply with its duty to assist 
the veteran in the development of facts pertinent to his 
claim.  Specifically, the parties noted that the March 1997 
fee- basis examination as incomplete because necessary 
testing was not performed and referred to Green v. Derwinski, 
1 Vet. App. 121, 123 (1991), which held that the Secretary's 
failure to follow the examiner's suggestion renders the 
examination inadequate for purposes of Section 5107(a).  The 
parties also cited Stegall v. West, 11 Vet. App. 268, 271 
(1998) in support of their assertion that the March 1997 
examination was not in compliance with earlier remands by the 
Board.  Additionally, the parties pointed out that there was 
no indication in the March 1997 examination report whether 
the veteran's treatment records were reviewed prior to 
examination.

In August 1999, the Board remanded the veteran's claim in an 
attempt to comply with the November 1998 joint motion for 
remand, to ascertain a contemporaneous VA examination.  In 
the remand the Board also pointed out that the March 1997 VA 
consultation examiner recommended fetoprotein and liver 
ultrasound testing and it appeared from a review of the 
record that the testing was not performed and while the 
examiner noted that the veteran's records were reviewed, no 
specific mention was made of pertinent laboratory test 
results.  As such, the Board noted that to ensure that the VA 
had met its duty to assist further development of the claim 
was necessary.

Pursuant to the Board's remand, in August 1999 the RO, by 
written correspondences, asked the veteran to provide 
information informing them of all treatment, VA and non-VA he 
had received in recent years for hepatitis, type B and to 
complete appropriate Release for Information forms for each 
non-VA health care provider.  The RO also told the veteran 
that it was very important that he reply to that letter, as a 
response was needed for the medical evidence before actions 
to initiate a request for a VA examination could be taken.  
The letters, however, were returned as undeliverable, and 
because of the veteran's failure to respond, his claims 
folder was returned to the Board.  See Deferred Rating Action 
dated in December 1999 (also noting that the attorney's 
attempts to contact the veteran were unsuccessful). 

In January 2000, the veteran's attorney argued that an 
additional remand was warranted because although the 
veteran's claims folder had been returned to the Board, a 
medical examination had not been scheduled.  The attorney 
also informed the VA of the veteran's complete address.  In 
this regard, it is noted that review of the August 1999 
letters show that the veteran's address was listed as 
"[redacted]" whereas the attorney and other 
evidence of record lists the address as "[redacted]"  
In light of the apparent incomplete address 
listed on the veteran's August 1999 notification letters, the 
Board is of the opinion that additional development is 
warranted.  In addition, through written correspondence, the 
veteran should be notified of his legal obligation to 
cooperate with VA and that it is imperative that he report to 
the examination for evaluative purposes.  Otherwise, his 
claim will be adjudicated based on the evidence currently of 
record.  38 C.F.R. § 3.655 (1999).

Accordingly, this claim is REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him in recent years for 
his hepatitis, type B.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  The RO should schedule the veteran 
for an appropriate VA examination.  All 
tests and/or studies, including 
fetoprotein and liver ultrasound testing, 
should be conducted.  The claims folder 
and a copy of this Remand must be made 
available to and thoroughly reviewed by 
the examiner prior to the examination and 
the examiner should indicate in the 
report that he or she has reviewed the 
claims folder and pertinent records. The 
examiner is requested to identify all 
residuals attributable to the veteran's 
service-connected hepatitis, type B.  The 
examiner should also state whether there 
is demonstrable liver damage with mild 
gastrointestinal disturbance; minimal 
liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance 
necessitating dietary restriction or 
other therapeutic measures; moderate 
liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, 
fatigue, and mental depression; or marked 
liver damage manifest by liver function 
test and marked gastrointestinal 
symptoms, or with episodes of several 
weeks duration aggregating three or more 
a year and accompanied by disabling 
symptoms requiring rest therapy.  38 
C.F.R. § 4.114, Diagnostic Code 7345 
(1999).  Any indications that the 
veteran's complaints of symptomatology 
are not in accord with physical findings 
on the examination should be specifically 
addressed and discussed in the 
examination report.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

3.  Following the above, the RO should 
review the claims file to ensure that the 
requested development has been completed 
in full.  Specifically, the RO should 
document all correspondence issued to the 
veteran and his attorney and, if 
obtained, ensure that the requested 
examination and opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for hepatitis, type 
B.

If the benefit sought on appeal remains denied, the veteran 
and his attorney should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

The veteran should be advised that he has a right to submit 
additional evidence and argument on the remanded matters.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  He is also 
advised that failure to attend the requested VA examinations 
without good cause shown may result in adverse determination.  
38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court. This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


